DETAILED ACTION
Acknowledgements
The amendment filed 3/13/2020 is acknowledged.
Claims 1-14, 16, and 18-22 are pending.
Claims 11, 14 and 18 are withdrawn.
Claims 1-10, 12-13, 16, and 19-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/13/2020 is acknowledged.
Claims 11, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/13/2020.
Applicant identified claims 1-14, 16, and 18-20 as being included in Species A. However, claims 11 and 14 recite limitations directed to generation of the key, as claim 11 recites “a key generated from manufacturer-installed secure data to acquire the certificate from the second set of servers” and claim 14 recites “a key generated by the particular device based on (i) a private key of a randomly-generated single-transaction key pair and (ii) a public key of a key pair registered to a set of servers that comprises .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13, 16, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case claims 1-10 and 12 are directed to a method, claims 13, 14, 16, and 18-20 are directed to a non-transitory machine-readable storage medium, and claims 21-22 are directed to a device comprising a memory and at least one processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite looking up information about a customer transacting with a third party, and providing the information to the third party, which is an abstract idea. Specifically, the claims recite “from a third-party service, receiving a request for information regarding a particular [customer] that is transacting with the third-party service, wherein the request comprises data encrypted by the particular [customer] that Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite a process for receiving a request for information about a customer performing a transaction with a third party service, such as a merchant, accessing the customer’s identifying information, using the customer’s identifying information to determine the requested information, and providing the requested information to the merchant without providing the customer’s identity to the merchant, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a particular device, a non-transitory machine readable medium, and a device comprising a memory and a processor, merely use a computer as a tool to perform an abstract idea. Specifically, the particular device is the object about which information is requested and provided, and represents the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a particular device, a non-transitory machine readable medium, and a device comprising a memory and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of looking up information about a customer transacting with a third party, and providing the information to the third party. As discussed above, taking the claim elements separately, the particular device is the object about which information is requested and provided, and represents the customer in the abstract idea, and the non-transitory machine readable medium and device comprising a memory and a processor perform the steps or functions of “from a third-party service, receiving a request for information regarding a particular device that is transacting with the third-party service, wherein the request comprises data encrypted by the particular device that is inaccessible to the third-party service,” “accessing the encrypted data to determine a unique identifier of the particular device,” “using the unique identifier to determine the requested information,” and “providing the requested information to the third-party service without providing an identity of the device to the third-party service.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims 
Dependent claims 2-9, 12, 16, and 20 describe characteristics of the information, transaction, encrypted data, and certificate, but do not require any steps or functions to be performed, and dependent claims 10 and 19 further describe the abstract idea of looking up information about a customer transacting with a third party, and providing the information to the third party. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “wherein the two bits of data each include an inexact timestamp.” Paragraph 5 of the published specification states “[i]n addition, some embodiments store an inexact timestamp (e.g., only a month/year) for the sign-up indication.” and paragraph 24 states “[i]n addition, some embodiments store an inexact timestamp (e.g., only a month/year) for the sign-up indication and/or the fraudulent transaction indication.” This discloses that the sign-up information or fraudulent transaction indication can be an inexact timestamp, but does not disclose that two bits of data each include an inexact timestamp. Therefore, the specification does not provide a sufficient disclosure of this feature to demonstrate to one skilled in the relevant art that applicant had possession of the claimed invention. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 8, 13, 16, 19-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative Terminology
The term "similar transaction" in claims 2 and 22 is a relative term which renders the claim indefinite.  The term "similar transaction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which transaction the “similar transaction” is similar to, and the criteria that transactions would need to meet to be considered “similar” is also unclear. Therefore, the data that the requested information comprises is unclear.
Claim 3 is also rejected as it depends on claim 2.

Lack of Antecedent Basis
Claim 3 recites the limitation "the transaction with the third-party service" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “a similar transaction with the third-party service.” It is unclear whether this is the transaction that the phrase "the transaction with the third-party service" refers to or not.



Unclear Language
Claim 7 recites “wherein the inexact timestamp specifies a month and year.” However, claim 6 on which claim 7 depends, recites “wherein the two bits of data each include an inexact timestamp.” Therefore, claim 7 requires that an inexact timestamp specifying a month and a year be represented by two bits. However, two bits of data can only represent four unique values (00, 01, 10, and 11), while there are twelve months per year, and a large number of years depending on the range of years represented in the system. Such a large amount of information cannot be represented by two bits. Therefore, claim 7 is indefinite.
Claims 8 and 20 recite “wherein the provided information is information previously stored by the third-party service, wherein the third-party service is not provided any data that enables the third-party service to match the previously-stored information to the provided information.” According to claims 1 and 13, the provided information is information provided to the third-party service, as the claims recite “providing the requested information to the third-party service.” Claims 8 and 20 recite that “the provided information is information previously stored by the third-party service,” which requires that the provided information be the same information that was previously stored by the third-party service. If this same information is provided back to the third-party service as “the provided information”, it is not possible for the third-party service to not be provided “any data that enables the third-party service to match the 
Claim 13 recites “a non-transitory machine readable medium storing a program which when executed by at least one processing unit, the program comprising sets of instructions for: . . . .” This describes the instructions included in the program, and states that the “program which when executed by at least one processing unit,” but does not state what occurs when the program is executed the at least one processing unit. Therefore, this limitation is unclear.
Claims 16 and 19-20 are also rejected as each depends on claim 13.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 9, 10, 12, 13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alisa, et al. (US 2016/0253660) (“D’Alisa”) in view of Kaliski, Jr. (US 6,085,320) (“Kaliski”). 
Regarding claims 1, 13, and 21, D’Alisa discloses a method, a non-transitory machine-readable medium storing a program which when executed by at least one processing unit, the program comprising sets of instructions for performing the method, and a device comprising a memory and at least one processor configured to perform the method comprising:
from a third-party service, receiving a request for information regarding a particular device that is transacting with the third-party service, wherein the request comprises encrypted data that is inaccessible to the third-party service (D’Alisa ¶¶ 48-49, 54, 56, 58);
accessing the encrypted data to determine a unique identifier of the particular device (D’Alisa ¶ 56);
using the unique identifier to determine the requested information (D’Alisa ¶¶ 56-57);
providing the requested information to the third-party service without providing an identity of the device to the third-party service (D’Alisa ¶ 57).
D’Alisa does not specifically disclose that the encrypted data was encrypted by the particular device.
Kaliski discloses that the encrypted data was encrypted by the particular device (Kaliski 4:44-47; 9:1-11).

Regarding claim 4, D’Alisa discloses that the requested information comprises data regarding whether the device has previously been used for a fraudulent transaction with the third-party service (D’Alisa ¶ 56).
Regarding claim 9, Kaliski discloses that the encrypted data comprises a certificate identifying the particular device (Kaliski 4:44-47; 6:9-23; 9:1-11).
Regarding claim 10, D’Alisa discloses that the method is performed by a first set of servers of a manufacturer of the particular device (D’Alisa ¶ 48).
Kaliski discloses that the device transacts with a second set of servers of the device to acquire the certificate (Kaliski 1:42-47; 2:24-27; 6:14-16).
Regarding claim 12, Kaliski discloses that the certificate identifying the particular device includes the unique identifier used to determine the requested information (Kaliski 6:9-23).
Regarding claim 16, D’Alisa in view of Kaliski does not specifically disclose that the request further comprises data from the third-party service identifying a developer of the third-party service. However, this limitation describes characteristics of the data included in the request. Because the particular characteristics of this data described in this limitation are not processed or used to carry out any steps or functions that rely on these specific characteristics, this limitation recites nonfunctional descriptive material In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 2, 3, 8, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alisa in view of Kaliski as applied to claims 1, 13, and 21  above, and further in view of Mankoff, et al. (US 2019/0213630) (“Mankoff”).
Regarding claims 2 and 22, D’Alisa in view of Kaliski does not specifically disclose that the requested information comprises data regarding whether the device has previously performed a similar transaction with the third-party service.
Mankoff discloses that the requested information comprises data regarding whether the device has previously performed a similar transaction with the third-party service (Mankoff ¶¶ 66, 28-30, 45-47).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the method of D’Alisa in view of Kaliski to include data regarding whether the device has previously performed a similar 
Regarding claim 3, Mankoff discloses the transaction with the third-party service comprises signing up for an offer (Mankoff ¶¶ 26, 38-30, 45-47, 49-50). 
D’Alisa in view of Kaliski and Mankoff does not specifically disclose that the offer is for new users only. However, the limitation “the transaction with the third-party service comprises signing up for an offer for new users only” describes characteristics of the transaction that the provided information relates to. Because the particular characteristics of this information are not processed or used to carry out any steps or functions that rely on these specific characteristics, this limitation recites nonfunctional descriptive material and does not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 8 and 20, D’Alisa in view of Kaliski does not specifically disclose the provided information is information previously stored by the third-party 
Mankoff discloses the provided information is information previously stored by the third-party service, wherein the third-party service is not provided any data that enables the third-party service to match the previously-stored information to the provided information (Mankoff ¶¶ 26, 38-30, 45-47, 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the method of D’Alisa in view of Kaliski to include information previously stored by the third-party service, where the third-party service is not provided any data that enables the third-party service to match the previously-stored information to the provided information, as disclosed in Mankoff, in order to reward customer loyalty and to be able to determine the effectiveness of promotions or advertisements, while preserving anonymity (Mankoff ¶¶ 5-6, 28, 46-47).
Regarding claim 19, D’Alisa in view of Kaliski does not specifically disclose the set of instructions for using the unique identifier to determine the requested information comprises a set of instructions for accessing a database that stores the requested information for each of a plurality of device identifiers, wherein the requested information is specific to an application operating on the device that transacts with the third-party service.
Mankoff discloses that set of instructions for using the unique identifier to determine the requested information comprises a set of instructions for accessing a database that stores the requested information for each of a plurality of device identifiers, wherein the requested information is specific to an application operating on 
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the method of D’Alisa in view of Kaliski to include accessing a database that stores the requested information for each of a plurality of device identifiers, wherein the requested information is specific to an application operating on the device that transacts with the third-party service, as disclosed in Mankoff, in order to reward customer loyalty and to be able to determine the effectiveness of promotions or advertisements, while preserving anonymity (Mankoff ¶¶ 5-6, 28, 46-47).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alisa in view of Kaliski as applied to claim 1 above, and further in view of Matyas, et al. (US 4,941,176) (“Matyas”).
Regarding claims 5-7, D’Alisa discloses proving information about the device (D’Alisa ¶ 57).
D’Alisa in view of Kaliski does not specifically disclose wherein providing the requested information comprises providing two bits of data that provide two pieces of information about the device, wherein the two bits of data each include an inexact timestamp, and wherein the inexact timestamp specifies a month and year.
Matyas discloses providing two bits of data that provide two pieces of information (Matyas 34:40-45).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Additionally, regarding the description of the two bits as each including an inexact timestamp, wherein the inexact timestamp specifies a month and year, this describes characteristics of the provided information. Because the particular characteristics of this information are not processed or used to carry out any steps or functions that rely on these specific characteristics, these limitations recite nonfunctional descriptive material and do not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0029472 to Hataguchi, et al. for disclosing an anonymous purchase and sale system that provides a salesperson with an analysis of a customer’s purchases based on anonymous information (See, e.g., Abstract, ¶ 50)
US 2015/0039890 to Khosravi, et al. for disclosing a client device that encrypts a certificate obtained from a certificate authority, where the certificate includes an identifier of the client device and where the certificate is sent to a server (Khosravi ¶¶ 27, 35, 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685